DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 11-13, 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunokawa, Motoki (US Pub 2016/0328379).
Regarding claim 1, Tsunokawa discloses a conversation interaction method, comprising: converting a speech to be recognized into a first text (para 0046); inputting the first text into a semantic analysis model, to obtain intention information and slot information of the first text (para 0049, 0073; see figs. 5 and 11); and inputting the intention information and the slot information of the first text into a conversation state machine, to obtain interaction information corresponding to the first text (para 0029, 0057; fig. 1).
Regarding claim 4, Tsunokawa discloses wherein the inputting the intention information and the slot information of the first text into a conversation state machine, to obtain interaction information corresponding to the first text comprises: inputting the intention information and the slot information of the first text into an initial node of the conversation state machine; selecting a conversation path that conforms to the intention information of the first text, in the conversation state machine; searching for an intermediate node in the conversation path conforming to the intention information of the first text as a next node to be jumped to, according to the slot information of the first text; returning interaction information by using the intermediate node (para 0053-0062; 0071; see figs. 7, 8, 9).
Regarding claim 5, Tsunokawa discloses wherein the inputting the intention information and the slot information of the first text into a conversation state machine, to obtain interaction information corresponding to the first text further comprises: obtaining slot information in response information of the interaction information by using the semantic analysis model, in a case of receiving the response information; and inputting the slot information of the response information to a node next to an intermediate node of the conversation state machine (para 0073 -0076; see figs. 11 and 12).
Regarding claim 6, Tsunokawa discloses wherein a construction of the conversation state machine comprises: obtaining intention information of a training sample by using the semantic analysis model; determining slot information corresponding to the intention information of the training sample; and constructing a conversation path comprised in the intention information, according to the slot 
Regarding claim 8 and 15, see rejection of claim 1.
Regarding claim 11 and 18, see rejection of claim 4.
Regarding claim 12 and 19, see rejection of claim 5.
Regarding claim 13 and 20, see rejection of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunokawa, Motoki (US Pub 2016/0328379) in view of Thangarathnam et al. (US Pub 2019/0179606).
Regarding claim 2, Tsunokawa discloses a conversation interaction method.
Tsunokawa does not disclose further comprising: inputting the first text into a language model, to obtain a plurality of candidate texts and first confidences corresponding to the respective candidate texts, wherein the language model is an 
Thangarathnam discloses further comprising: inputting the first text into a language model, to obtain a plurality of candidate texts and first confidences corresponding to the respective candidate texts, wherein the language model is an automatic speech recognition (ASR) model; and taking a candidate text with a highest first confidence as a second text (para 0197).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tsunokawa with the teachings of Thangarathnam in order to select the highest scoring hypotheses as the recognized text in order to generate a more accurate understanding (Thangarathnam, para 0197).
Regarding claim 9 and 16, see rejection of claim 2.
Regarding claim 3, Tsunokawa discloses a conversation interaction method.
Tsunokawa does not disclose inputting the first text into the semantic analysis model to obtain a plurality of pieces of candidate intention information and second confidences corresponding to the respective pieces of candidate intention information, wherein the semantic analysis model is a natural language understanding (NLU) model; taking candidate intention information with a highest second confidence as the intention information of the first text; and obtaining, from the first text, slot information corresponding to the intention information of the first text.
Thangarathnam discloses inputting the first text into the semantic analysis model to obtain a plurality of pieces of candidate intention information (para 0204) and second 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tsunokawa with the teachings of Thangarathnam in order to select the highest scoring hypotheses as the recognized text in order to generate a more accurate understanding (Thangarathnam, para 0197).
Regarding claim 10 and 17, see rejection of claim 3.

Allowable Subject Matter
Claims 7 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.